DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
At the outset, the independent claims should begin with “A process” and the dependent claims should begin with “The process”.  Appropriate correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iaquaniello et al (20150087865 A1) in view of El-Halwagi (US 20210061655 A1) or Han (US 20200207632 A1).  
Applicants’ claimed invention is directed to a process for the production of methanol from gaseous hydrocarbons, comprising the following steps: a. treating said gaseous hydrocarbons in a desulfurization unit producing a desulfurized hydrocarbon gas; b. reacting said desulfurized gas with an oxidizing flow by means of a short contact time catalytic partial oxidation reaction to produce synthesis gas; c. producing hydrogen by electrolysis of water; d. mixing and compressing the synthesis gas and hydrogen; and e. sending said compressed mixture to a methanol synthesis unit to produce methanol.
	Iaquaniello teaches  a process for producing synthesis gas for methanol production. This process relates to a method for producing synthesis gas from a hydrocarbon containing feed, which synthesis gas is particularly suitable for subsequent use in methanol production. In this method, a feed (100) is divided into two streams, wherein one stream is subjected to catalytic partial oxidation (CPO) (2) and the other stream is subjected to steam reforming (5) followed by a water gas shift reaction (51). The two streams are then recombined and can be used further in methanol synthesis (6). The recombined stream preferably has an R ratio, being a molar ratio (H2-C02)/(CO+C02), in the range of 1.9-2.2 and preferably about 2. The process further relates to a method for producing methanol from a hydrocarbon containing feed, wherein first synthesis gas is obtained according to the method of the invention, which synthesis gas is further used to produce methanol.  See abstract.
Iaquaniello teaches  a natural gas feed 100 is desulfurized in a hydrodesulfurization (HDS) reactor 1. A desulfurized  feed 120 is then subjected to pre-heating in a convection section 50 of a steam reformer (SR). Preheated stream 121 is added with steam and is further supplied to a pre-reformer 11, where after the stream is split into two streams, 122 and 123. Stream 122 is supplied to the steam reformer 5, in which natural gas together with steam is catalytically converted to a synthesis gas 124. Stream 123 is mixed with synthesis gas 124 and both are fed into an autothermal reformer (ATR) 2. In the ATR, the mixed gas stream together with oxygen is reformed to a synthesis gas 106, which has a proper composition to be used (after compression) for methanol synthesis in a synthesis reactor 6 [0036]-[0037].
	Iaquaniello discloses the term CPO (also referred to as SCT-CPO) is known to the skilled person. SCT-CPO refers to Short Contact Time Catalytic Partial Oxidation. The CPO reaction takes place in a reactor under the influence of a catalyst at residence times between 10-2 to 10-4 and with typical catalyst surface contact times around         10-6 s-1 [0024]-[0025].
	Iaquaniello in a preferred embodiment discloses, part of the CO is converted into CO2 in the presence of steam in a water gas shift (WGS) reactor, reducing thereby the CO/CO2 ratio in the reaction product mixture preferably to a value from 3 to 10, more preferably to a value from 6 to 7. The CO/CO2 ratio may further be adjusted by modifying the amount of gas flowing through a by-pass around the WGS reactor, if desired [0026].
	Iaquaniello discloses the feed stream supplied to the CPO reactor is preferably preheated to a temperature of 200-500.degree. C., preferably 350-450.degree. C. and in particular about 400.degree. C. At these temperatures, the supply of oxygen to the CPO reactor is minimized. This also reduces the costs for the air separation unit (ASU), in case the latter is used to obtain oxygen for the CPO reaction. Preheating can conveniently be done in a convection section of a steam reformer. The hydrocarbon containing feed and the oxygen can be in various ratios in the feed gas mixture. The precise mixture introduced into the reaction zone depends on the particular hydrocarbons used and the amount of oxygen necessary to conduct the partial oxidation reaction. Operable ratios can be easily determined by one skilled in the art. Usually, the O2/C (Oxygen to Carbon) ratio is around 0.4-0.6, preferably 0.5 [0023].
The ratio of steam or carbon rages from 0.6 to 1.34.  See Table 1.
	The difference between Iaquaniello and the claimed invention is that the instant claims require mixing the compressed syngas with hydrogen produced by electrolysis of water.  However, El-Halwagi in a process for producing methanol teaches that the oxygen gas and the hydrogen gas generated from electrolysis of water. The separate stream of oxygen gas is introduced into a reforming module configured to generate a reformed syngas feed, where the oxygen gas oxidizes natural gas supplied to the reforming module. The separate stream of hydrogen gas and the reformed syngas feed are mixed to adjust a ratio of hydrogen gas to carbon monoxide gas (H2:CO) to produce a syngas product feed. The system includes a reforming module to receive a stream of oxygen gas, where the oxygen gas oxidizes natural gas supplied to the reforming module to generate a reformed syngas feed. The system includes a mixing module to receive the reformed syngas feed and a stream of hydrogen gas to thereby adjust a ratio of hydrogen gas to carbon monoxide gas (H2:CO) in a syngas product feed released from the mixing module. The stream of oxygen gas and the stream of hydrogen gas are generated from electrolysis of water.  See abstract and paragraph 0052.
	Han also teaches that methanol synthesis gas preferably has a composition corresponding to a so-called module (M=(H2-CO2)/(CO+CO2)) of 1.9-2.2 or more preferably slightly above 2 (eg. 2.0-2.1). Depending on the composition of the hydrocarbon feed stock, the module in the methanol synthesis gas from the autothermal reforming step can be lower than preferred value. In such circumstances a part of the hydrogen from the water electrolysis can be added to the synthesis gas in order to adjust the module to the preferred value [0017].
	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of El-Halwagi or Han in Iaquaniello’s process to adjust the ratio of hydrogen to carbon monoxide by adding a part of the hydrogen from the water electrolysis, in order to adjust the module to the preferred value. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622